Citation Nr: 1723252	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1983 to April 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Waco, Texas, which denied the issues on appeal. 

This case was remanded by the Board in June 2011, November 2015, and October 2016.  As records were obtained and VA examinations conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a left wrist disability that is etiologically related to a disease, injury, or event which occurred in service.  

2.  The Veteran is not unable to secure or follow a substantially gainful occupation at any point during the appeal due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in active service and is not etiologically related to service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for referral of the issue of entitlement to total disability rating based on individual unemployability due to service-connected disability for extraschedular consideration have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  See the December 2006 and May 2007 VCAA letters comply with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In this case, the Veteran appeared for VA examinations in regard to his left wrist in July 2011, December 2015, and December 2016.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to left wrist service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service Connection for Left Wrist Disorder

STRs show that the Veteran was treated in February 1986 for a complaint of pain in the left wrist of 3-weeks duration.  The pain was located over the distal radius.  There was no known trauma.  Examination revealed mild to moderate snuff box tenderness, but no edema or palpable deformity.  There was full range of motion with pain.  X-rays showed no fracture or evidence of periosteal reaction.  Assessment was wrist pain with no clear etiology. 

Post service treatment records reflect continuing treatment for a left wrist disorder.  A March 2007 Texas Rehabilitation examination reveals that the Veteran reported that, when he was in the Army, he was "doing some lifting and came down and crushed on his wrist and 'messed up his snuffbox.'"  The examiner noted that the Veteran's left wrist was in a brace and he had some pain with extension and flexion of the wrist. The X-ray report showed a normal left wrist with no fracture, deformity, erosion, or destruction.  Soft tissues and articulations were within normal limits.  The diagnosis was left wrist pain.  A November 2007 private treatment note reveals that the Veteran's left forearm was in a splint due to pain on movement.  A July 2007 private mental status examination reveals the Veteran's complaint that his left wrist has no good grip, and he drops things.  In December 2006, x-rays for the left wrist were negative with no evidence of fracture-dislocation, no significant arthritic changes, and no signs of avascular necrosis. 

In addition to complaints regarding the left wrist, the evidence of record shows left wrist diagnoses of both degenerative changes and tendonitis.  A February 2010 magnetic resonance imaging (MRI) report showed mild degenerative changes of the wrist, and stated that "it does appear that there is current arthritis and pain associated with the wrist."  A February 2007 VA treatment record reflected that the Veteran had previously been diagnosed with left wrist tendonitis.  Further, a December 2006 VA treatment record notes that the Veteran had tender tendons in the left wrist.  A diagnosis of left wrist tendonitis was included under the active problems list.  

The report from the July 2011 VA left wrist examination reflects that the Veteran was only diagnosed with minor left wrist strain.  The examiner stated the current left wrist pain was less likely as not related to service as there is no chronicity or link for treatment of the left wrist condition since the in-service injury time until present.  There was no mention of the previous diagnosis of tendonitis.  Further, the report states that left wrist X-rays were ordered on the date of examination, but the results of such X-rays, including whether the Veteran has degenerative arthritis in the left wrist, are not addressed.  As such, the Board remanded the case to address whether the Veteran has a current diagnosis of left wrist arthritis and/or tendonitis, and, if so, whether such disabilities are related to the advanced in-service left wrist injury.

An addendum to the July 2011 VA left wrist examination was rendered in December 2015, pursuant to the Board remand.  July 2011 X-rays were confirmed to reflect left wrist degenerative changes.  The VA examiner diagnosed degenerative changes to the left wrist, less likely as not related to service, to include the in-service wrist injury.  The degenerative changes were likely due to aging.  The examiner also noted that decades had passed between service and the Veteran's left wrist diagnosis.  The VA examiner concluded that the Veteran did not have a diagnosis of tendonitis.  This finding was based upon the fact that tendonitis was not listed on the current active problem list, and because, "no medical record evidence to indicate otherwise was found," which, as discussed above, is incorrect as there are VA treatment records from 2006 and 2007 showing a diagnosis of tendonitis.  The October 2016 Board remand instructed for the VA examiner to address the evidence of record that the Veteran was previously diagnosed with tendonitis of the left wrist. 

In December 2016, an addendum opinion was entered.  In regard to the diagnosis of left wrist tendonitis of record, the examiner stated that to render a medical opinion on the legitimacy of a remote diagnosis of the Veteran's left wrist condition would require resorting to mere speculation.  The initial left wrist condition has resolved without residual and there is no objective medical record evidence such as MRI to confirm it.  No diagnosis of left wrist tendonitis was found the STRs, and a left wrist diagnosis was not made until decades after service.

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a left wrist disability.  

The record supports that the Veteran incurred a left wrist injury in service.  However, there is no competent medical evidence of record to establish a current left wrist disorder attributable to service.

The record supports left wrist degenerative changes and tendonitis diagnosed during the appeals period.

The December 2015 VA examination diagnosed degenerative changes to the left wrist, less likely as not related to service, to include the in-service wrist injury.  The degenerative changes were likely due to aging.  The examiner also noted that decades had passed between service and the Veteran's left wrist diagnosis.  

The December 2016 VA examination specifically considered the diagnosis of left wrist tendonitis of record.  The examiner stated that to render a medical opinion on the legitimacy of a remote diagnosis of the Veteran's left wrist condition would require resorting to mere speculation.  The examiner continued that the initial left wrist condition has resolved without residual and there is no objective medical record evidence such as MRI to confirm it.  No diagnosis of left wrist tendonitis was found the STRs, and a left wrist diagnosis was not made until decades after service.

These VA opinions were made with full consideration of the record, which contains the Veteran's lay statements and medical evidence, and records of in-person examination of the Veteran.  The opinions establish no medical basis to support a positive nexus between service, to include the in-service wrist injury, and the left wrist degenerative changes and tendonitis diagnosed during the appeals period.

The Board has considered the lay contentions from the Veteran that his left wrist is related to service.  Lay persons, who while competent to describe the nature and onset of the left wrist disability, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, attributing the left wrist disability to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's left wrist diagnosis is the result of his military service, to include the left wrist injury in service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.

TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim at any point during the appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, while the record supports that the Veteran is unemployed, the Veteran has no service-connected disabilities.  Therefore, he does not meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  Further, at no point does the evidence show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Therefore, the Board referral for TDIU on an extraschedular basis is not appropriate.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a left wrist disorder is denied.

Entitlement to a TDIU is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


